Title: From George Washington to the Massachusetts Council, 12 May 1779
From: Washington, George
To: Massachusetts Council



Gentn
Head Qrs [Middlebrook] May the 12: 1779

I do myself the Honor of transmitting you a Copy of an Act of Congress of the 1st Instant. The defenceless condition of the very important and interesting posts on Hudson’s river for the want of Cannon—and the impracticability of procuring ’em elsewhere, were the motives to it’s adoption. And I have directed General Heath to have the few heavy pieces belonging to the United States, which are now in the Massachussets, brought forward with all possible expedition to those posts. Their security for want of proper Artillery has been long hazarded—and even after this accession, they will be extremely deficient in the number essential to their certain support. I should hope that your state cannot experience the smallest possible inconvenience by this procedure—and more especially as it has received a considerable augmentation of large Cannon from the Sommerset Man of War. I have the Honor to be with great respect Gentn Yr Most Obedt servant.
